1
2
3
4
5
6
7
8
9                      UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11
12   JAMES RUTHERFORD, an                 Case No.: 5:18-cv-2491-CJC(SPx)
     individual,
13
14   Plaintiff,                             ORDER DISMISSAL WITH
                                            PREJUDICE
15   v.
16
     MO’S EGG HOUSE, a business of
17   unknown form; HILBERT GROUP,
18   LLC, a Delaware limited liability
     company; and DOES 1-10, inclusive,
19
20   Defendants.

21
22
23
24
25
26
27
28
                                    ORDER
                           DISMISSAL WITH PREJUDICE
1          After consideration of the Joint Stipulation for Dismissal of the entire action
2    with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Mo’s Egg
3    House and Hilbert Group, LLC (“Defendants”), the Court hereby enters a dismissal
4    with prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety.
5    Each party shall bear his or its own costs and attorneys’ fees.
6          IT IS SO ORDERED.
7
     DATED: November 26, 2019
8
9
                                      HONORABLE CORMAC J. CARNEY
10                                    UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          1
                                   [PROPOSED] ORDER
                               DISMISSAL WITH PREJUDICE
